IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
Vv.
_ STEPHEN J. ROBESON, Case No.: 21-cr-24-wme

Defendant,

 

PROTECTIVE ORDER GOVERNING DISCOVERY

 

Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d) and 18
US. C. § 3771{a)(1) and (8), it is hereby ORDERED:

1. All of the discovery materials provided by the United States in this case
| (collectively, “the materials”) are subject to this protective order and may be used by
defendant and defendant's counsel (defined as counsel of record in this case) solely in
connection with the defense of this case, and for no other purpose, absent further order
of this Court.

2. Defendant and defendants’ counsel shall not disclose the materials or their
contents directly or indirectly to any person or entity other than persons employed to
assist in the defense, persons who are interviewed as potential witnesses, counsel for
potential witnesses, and other persons to whom the Court may authorize disclosure.

’ The defendant, potential witnesses, and their counsel may be shown copies of the
materials as necessary to prepare the defense but may not retain copies without prior
permission of the Court.

3. The restrictions set forth in this Order do not apply to documents that are

or become part of the public court record, including documents that have been received

 
in evidence at trial, nor do the restrictions in this Order limit defense counsel in the use
of discovery materials in judicial proceedings in this case, other than the requirement
that sensitive information must be filed under seal.

4, Upon conclusion of all stages of this case, unless otherwise ordered by the
Court, all of the materials and all copies thereof shall be: (1) destroyed; (2) returned to
_ the United States; or (3) retained in defense counsel's case file. Materials that are
retained by defense counsel are subject to this Order for as long as the materials are
retained or maintained.

5. Nothing in this Order shall preclude any party from applying to this

  
 

- Court for future relief or for modification of any provisigfyhereof.

Stephen L. Crocker
United States Magistrate Judge

Dated: t-19- Lf

 

 
